COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00112-CV


Konjit D. Girard                          §   From County Court at Law No. 2 of

                                          §   Denton County (CV-2013-00492)
v.
                                          §   February 20, 2014

AH4R I TX DFW, LLC                        §   Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bob McCoy_____________________
                                           Justice Bob McCoy